Citation Nr: 1537847	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  12-18 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

Entitlement to an initial disability rating in excess of 10 percent prior to March 6, 2012, in excess of 20 percent from March 6, 2012 to February 18, 2015, and in excess of 30 percent therefrom, for residuals of a left calf shell fragment wound.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Board previously considered this matter in November 2014, at which time it remanded for additional development.

In the March 2012 rating decision, the RO granted service connection for the Veteran's fragment wound of the left calf, assigning a noncompensable rating from August 5, 2009, forward.  In May 2012, this rating was increased to 10 percent. Then, in April 2015, the RO assigned a 20 percent rating from March 6, 2012, forward, and a 30 percent from February 18, 2015, forward.  This was a not a full grant of the benefit sough.  As such, the appeal continues.

An appeal was also perfected on the issue of service connection for a left ankle disability.  However, this claim was granted in an April 2015 rating decision, which the Veteran has not appealed.  Thus, that issue is no longer in appellate status.

The claims file is now entirely contained in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS). 


FINDINGS OF FACT

The Veteran's residuals of a left calf shell fragment wound have resulted in a severe injury to muscle group XI during the entire period on appeal.


CONCLUSION OF LAW

The criteria for a 30 percent rating, but no higher, for residuals of a left calf shell fragment wound have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.56, 4.73, Code 5311 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of the disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In determining the propriety of an initial disability rating, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Fenderson v. Brown, 12 Vet. App. 119, 126-27 (1999).

Service connection for residuals of a left calf shell fragment wound was established in the March 2010 rating decision, currently on appeal, which assigned an initial noncompensable rating, effective August 5, 2009.  Currently, the disability is rated as 10 percent disabling, from August 5, 2009, and prior to March 6, 2012; as 20 percent disabling, from March 6, 2012, and prior to February 18, 2015; and as 30 percent disabling, from February 18, 2005, forward.  See rating decisions from May 2012 and April 2015.  The Veteran seeks a rating higher than 10 percent for the first period, and a rating higher than 20 percent for the second period.  See August 2015 appellate brief.

The Veteran's service-connected disability was initially evaluated under the rating criteria for scars.  38 C.F.R. § 4.118, DCs 7804, 7805.  See rating decisions dated in March 2010 and May 2012.  It is currently evaluated under the rating criteria for injuries to muscle groups XI and XII.  38 C.F.R. § 4.73, DCs 5311, 5312.  See April 2015 rating decision.

Disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe.  Slight disability of muscles is typified by a simple wound of muscle without debridement or infection.  The history and complaints will reveal service department record of superficial wound with brief treatment and return to duty, healing with good functional results, and no cardinal signs or symptoms of muscle disability.  Objective findings should include a minimal scar, with no evidence of fascial defect, atrophy, or impaired tonus, and no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56(d)(1). 

Moderate disability of muscles is signified by a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  The service department record or other evidence of in-service treatment for the wound should show record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objective findings will include entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue, and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

For moderately severe disability of muscles, the type of injury will be a through and through or deep penetrating wound by a small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  The service department record or other evidence should show hospitalization for a prolonged period for treatment of wound, as well as evidence of consistent complaints of cardinal signs and symptoms of muscle disability and, if present, evidence of inability to keep up with work requirements.  Objective findings should include entrance and (if present) exit scars indicating track of missile through one or more muscle groups, and indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side. Tests of strength and endurance when compared with the sound side will demonstrate positive evidence of impairment.  38 C.F.R. § 38 C.F.R. § 4.56(d)(3). 

Severe disability of muscles is evidenced by a through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  The evidence will include service department record or other evidence showing hospitalization for a prolonged period for treatment of the wound, and records of consistent complaints of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  There will be objective findings such as ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track, palpation showing loss of deep fascia or muscle substance, or soft flabby muscles in wound area, muscles that swell and harden abnormally in contraction, and tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  If present, the following are also signs of severe muscle disability: X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile, adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle, diminished muscle excitability to pulsed electrical current in electrodiagnostic tests, visible or measurable atrophy, adaptive contraction of an opposing group of muscles, atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle, and induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4). 

For the evaluation of muscle disabilities, a comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal. A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56.

The Board finds that a rating of 30 percent is warranted for residuals of a left calf shell fragment wound during the entire appeal period.

A March 2012 VA examination shows a shell fragment injury to the left lower calf with no retained metal fragments per radiological examination.  The Veteran complained of left leg pain, which increased after a February 2009 stroke.  He described the pain as a constant aching, with numbness and tingling.  He stated that the symptoms oscillated between mild and severe, but overall had stayed the same for the past three years.  The examiner located the injury in muscle group XI, for muscles of the foot, ankle, and calf.  Physical examination showed entrance and (if present) exit scars indicating track of missile through one or more muscle groups.  The examiner noted a small groove in the left lateral calf where the fragment traveled approximately one fourth of an inch deep.  The muscle injury did not affect muscle substance or function, and no cardinal signs, symptoms of muscle disability, or muscle atrophy were noted.  Muscle strength was less than normal (4/5) for left hip flexion, left knee flexion and extension, and left ankle plantar flexion and ankle dorsiflexion.  Imaging studies did not show retained metallic fragments in any muscle group, an acute fracture in the left tibia or fibula, dislocation in the left ankle or left knee, or opaque foreign bodies in the soft tissue.  With regard to functional impact, the examiner noted that the Veteran had a stroke on the right side of his body and is not able to use his right leg.  He was able to take a short step with his left foot, but could not pick it up from the floor too high, limited perhaps to half an inch.  The examination also showed a 15 cm scar that was well healed with slight indentation, associated with the fragment injury.  The scar was painful but stable.

A February 2015 VA examination notes a history of a penetrating muscle injury as a result of the shell fragment wound.  The Veteran complained of left lower leg pain and paresthesia and reported that he had had left calf vein stripping due to varicose veins that developed as a result of the initial injury.  The examiner noted that the injury affected muscle groups XI and XII on the left side.  The examiner noted ragged, depressed, and adherent scars indicating wide damage to muscle groups in missile track.  The examiner also noted fascial defects and cardinal signs and symptoms of muscle disability in the form of loss of power, weakness, lowered threshold of fatigue, and fatigue pain.  No muscle atrophy was noted.  Imaging studies did not show retained metallic fragments.

Service treatment records show that the Veteran was hospitalized for one month for treatment of his fragment wound to the left leg.  The wound was debrided.  The February 2015 VA examiner noted ragged, depressed, and adherent scars indicating wide damage to muscle groups in missile track.  This is consistent with the March 2012 VA examination, which showed entrance and (if present) exit scars indicating track of missile through one or more muscle groups.  The February 2015 examiner also noted fascial defects and cardinal signs and symptoms of muscle disability in the form of loss of power, weakness, lowered threshold of fatigue, and fatigue pain.  Resolving all doubt in favor of the Veteran, the Board finds that the symptoms throughout the entire appeal support a finding of severe disability of the muscles, which warrants the maximum 30 percent rating under Diagnostic Code 5311.  In so finding, the Board acknowledges some lack of consistency across the two examinations described above; it is noted that the more recent examination showed more severe findings.  However, it is also hard to accept that the "wide damage" to the muscle group described in 2015 was not present in 2012.  Again, doubt has been resolved in the Veteran's favor in finding that the latter examination is the more accurate of the two; while of course some worsening of the condition might be expected, the difference in the two examinations appears too great to be accounted for merely by the natural progression of the disability.  Having to choose, then, between the two, the Board relies on the findings more favorable to the Veteran.

The 30 percent award under Diagnostic Code 5311 represents the highest possible rating under this code section.  All potentially applicable diagnostic codes have been considered, and the Veteran is not entitled to a rating in excess of the rating already assigned.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The Board acknowledges that the Veteran has a painful scar from his fragment wound, but finds that such pain is indistinguishable from the pain of the fragment wound.  Moreover, this pain is considered in the rating for the muscle injury.  Staged ratings have been considered, but are not warranted, as the Veteran's symptomatology remained relatively stable during the appeal period.  Any increases in severity were not sufficient for a higher rating for the reasons discussed above.  Hart, 21 Vet. App. at 509-10.

Extraschedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1).  His symptomatology is fully contemplated by the schedular rating criteria.  Therefore, the rating schedule is adequate, it is not an exceptional or unusual disability picture, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms stemming from other service-connected disabilities that have not been attributed to the specific service-connected condition on appeal where there is any doubt as to their origin.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

A claim for total disability rating on the basis of individual unemployability (TDIU) has not been raised.  Cf. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

In sum, resolving doubt in the Veteran's favor, the Board finds that the maximum 30 percent rating under DC 5311 is warranted for the entire appeal period.




ORDER

A rating of 30 percent for residuals of a left calf shell fragment wound is granted for the entire appeal period.



______________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


